UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6472



CHARLES GENE ROGERS,

                                            Petitioner - Appellant,

          versus


ERNEST R. SUTTON, Superintendent,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-03-846-5-FL)


Submitted: September 17, 2004             Decided:   October 15, 2004


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Gene Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Gene Rogers, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).        An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge    issues    a   certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies      this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional     claims   are   debatable    and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Rogers has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                     - 2 -